United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-208
Issued: July 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On November 8, 2011 appellant filed a timely appeal of a July 7, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying his claim for a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
This case has previously been before the Board on appeal. By decision dated May 6,
1996, OWCP granted appellant a schedule award for 29 percent impairment of his right lower
extremity. Appellant requested an additional schedule award on October 3 and 10, 2006. By
decision dated December 2, 2009, OWCP denied appellant’s claim for an additional schedule
award finding that the weight of the evidence did not establish an impairment rating of more than
29 percent of the right lower extremity. The Board found that the case required further
development of the medical evidence as OWCP failed to develop the medical evidence in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation

1

5 U.S.C. § 8101 et seq.

of Permanent Impairment which was applicable beginning May 1, 2009.2 On remand the Board
directed OWCP to refer the medical evidence to a new OWCP medical adviser and request a
report addressing appellant’s permanent impairment in accordance with the standards of the sixth
edition of the A.M.A., Guides.3 The facts and the circumstances of the case as set forth in the
Board’s prior decision are adopted herein by reference.
On remand, Dr. H. Mobley, an OWCP medical adviser, noted that Dr. Ronald Blum, also
an OWCP medical adviser, on November 20, 2009 determined that appellant had seven percent
impairment of the right lower extremity due to motor and sensory deficits. He also mentioned
that he had previously determined that appellant had 29 percent impairment of his right lower
extremity on April 29, 1996. Dr. Mobley stated, “These two awards are for the same [right
lower extremity] sensory and motor impairment. Therefore, the claimant is not due additional
schedule award as a result of Dr. Blum’s determination, i.e., 0 percent [right lower extremity].”
By decision dated July 7, 2011, OWCP denied appellant’s claim for an additional
schedule award based on Dr. Mobley’s review of the medical evidence.4
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.7
The Board previously remanded the case for an OWCP medical adviser to review the
medical evidence and apply the sixth edition of the A.M.A., Guides to determine if appellant has
more than 29 percent impairment for which he received a schedule award. OWCP did not follow
the Board’s directive in developing and assessing the medical evidence. Dr. Mobley merely
reviewed the previous calculations which were based on the fifth edition of the A.M.A., Guides,
rather than applying the sixth edition of the A.M.A., Guides to the medical evidence as directed
2

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
3

Docket No. 10-1500 (issued April 12, 2011).

4

On appeal to the Board appellant submitted new evidence. As OWCP did not consider this evidence in reaching
a final decision, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
5

5 U.S.C. §§ 8101-8193, 8107.

6

20 C.F.R. § 10.404.

7

See supra note 2.

2

by the Board. The Board must again remand the case for detailed application of the sixth edition
of the A.M.A., Guides to the medical reports of record and for a determination of whether
appellant is entitled to an additional schedule award of his right lower extremity due to motor
and sensory deficits.
IT IS HEREBY ORDERED THAT the July 7, 2011 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
order of the Board.
Issued: July 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

